Citation Nr: 0007236	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for endometriosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1971.  

In a July 1985 rating action, the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim of service connection for 
residuals of IUD implant and removal.  The veteran was 
informed of that determination and advised of her appellate 
rights, but did not appeal.  That decision is final.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating action of 
the RO which denied the veteran's claim of service connection 
for endometriosis.  

The Board remanded the case in May 1998 for additional 
development. 


FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran underwent a hysterectomy due to endometriosis 
which was related to service.  


CONCLUSION OF LAW

A well-grounded claim of service connection for endometriosis 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The report of an October 1969 enlistment examination included 
the veteran's history of appendectomy and hernia repair 
surgery prior to service; however, no pertinent defects were 
noted.  A careful review of the veteran's service medical 
records reveals no findings or complaints pertaining to 
endometriosis.  In February 1970, the veteran was seen with 
complaints of "some pain," apparently vaginal, after being 
"picked up" by a group of individuals.  Following physical 
examination and pathology testing, the examining physician 
noted no evidence of trauma; the vagina had a normal 
appearance.  The report of an August 1970 routine 
gynecological examination noted findings of vulvitis; 
however, the uterus, fallopian tubes and ovaries were noted 
to be of normal size and configuration.  The veteran 
presented to a December 1970 appointment with complaints of a 
sore throat and reported that she was presently experiencing 
moderately heavy menstrual bleeding.  She was instructed to 
return if the bleeding persisted beyond her regular period.  

The report of a September 1970 Medical Board noted that the 
veteran had generalized psoriasis which was determined to 
have been incurred in service.  The Medical Board found that 
the veteran was medically unfit for service and she was 
discharged.  A September 1970 physical examination included 
the veteran's report of irregular menstruation; however, no 
pertinent defects were noted and the pelvic examination was 
considered normal.

A March 1971 VA hospital summary shows that the veteran was 
admitted with low abdominal pain of one week duration.  An 
IUD had been inserted in November 1970, with a history of 
regular menstrual periods and no pregnancies.  The veteran 
described some vaginal discharge.  A pelvic examination 
revealed bilateral adnexal tenderness, more marked on the 
left, and marked cervical tenderness.  The IUD was removed.  
Cultures taken from the vagina and from the IUD revealed the 
presence of bacteria and the veteran was subsequently placed 
on antibiotic medication.  It was noted that the veteran was 
notified while in the hospital that she had been discharged 
from active duty.  The final diagnosis was that of acute 
pelvic inflammatory disease.  

Post-service medical records include reports referable to a 
May 1980 diagnostic laparoscopy which yielded a diagnosis of 
primary infertility and pelvic adhesions.  The history and 
physical performed on examination included the veteran's 
report of a history of chronic pelvic inflammatory disease 
with IUD in the past and past abdominal surgery.  It was 
noted that, given that history, pelvic adhesions could be the 
possible cause of the veteran's infertility.  The operative 
report included the finding that no evidence of endometriosis 
was noted in the pelvic cavity.

In August 1981, the veteran underwent a laparotomy for 
microsurgery because of infertility.  The clinical impression 
was of infertility due to blocked tubes.  The operative 
report noted findings of diffuse adhesive disease with gross 
evidence of polycystic ovaries, more marked on the right 
side.  

A May 1985 VA chart extract noted that, on pelvic 
examination, there was no evidence of uterine or ovarian 
enlargement.  The veteran's prior history of blocked 
fallopian tubes, possibly secondary to infection and history 
of IUD with an episode of pelvic inflammatory disease was 
noted.  A November 1985 chart entry noted that the veteran 
reported being concerned about "her endometriosis" and she 
was going into the hospital.  

In November 1985, the veteran underwent a right ovarian 
cystectomy, ovarian reconstruction and microsurgical repair 
of the fallopian tubes.  The post-operative diagnoses 
consisted of severe bilateral tube adhesions and right 
ovarian cyst.

The report of an April 1987 diagnostic laparoscopy noted pre-
operative complaints of abdominal pain and a post-operative 
diagnosis of pelvic adhesions.  In May 1987, the veteran 
underwent a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  The pre- and post-operative diagnoses 
were dense pelvic adhesions, blocked fallopian tubes, 
dyspareunia and dysmenorrhea.  The pathological report noted 
clinical diagnoses of dysmenorrhea, endometriosis and blocked 
fallopian tubes.  However, after macroscopic and microscopic 
descriptions of the specimens, the diagnoses consisted of 
bilateral simple cysts of ovaries with bilateral salpingo-
ovarian adhesions and squamous metaplasia and chronic 
cervicitis of uterine cervix. 

Additional VA outpatient treatment records include the 
veteran's report of memories referable to an in-service 
assault and subsequent psychiatric treatment for the effect 
of those memories.  

When the Board initially reviewed the veteran's appeal in May 
1998, it was noted that the veteran had indicated that a 
private physician told her that, although the final report 
showed dense pelvic adhesions, endometriosis was the reason 
she required a hysterectomy.  The Board remanded the case and 
instructed the RO to advise the veteran that a statement from 
that private physician, or another medical professional, 
which related her claimed endometriosis to pelvic 
inflammatory disease treated in service would be needed to 
further her claim.  In a July 1998 letter to the veteran, the 
RO informed her that she should obtain a statement from the 
physician.  To date, there has been no response from the 
veteran; nor has additional information been received from 
the physician to whom she had referred.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  If not, her application for service connection must 
fail, and there is no further duty to assist her in the 
development of her claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that she suffered 
endometriosis as a result of a sexual assault during service, 
eventually requiring a total hysterectomy.  In this regard, 
such lay assertions are beyond the veteran's expertise (see 
King, supra), and the Board must look to other evidence of 
record to determine whether she has presented a well-grounded 
claim of service connection. 

Service medical records are silent for complaints or findings 
pertaining to endometriosis.  While there are entries 
referable to the assault cited by the veteran, gynecological 
findings reported shortly thereafter were normal.  Post-
service medical records detail treatment for gynecological 
complaints which ultimately resulted in a total hysterectomy; 
however, there is no definitive evidence of endometriosis.  A 
May 1980 diagnostic laparoscopy revealed no evidence of 
endometriosis in the pelvic cavity.  Although a November 1985 
chart entry noted the veteran's comment that she was 
concerned about "her endometriosis," there were no findings 
pertaining to that condition within the VA records.  The 
Board also notes that, though the May 1987 pathology report 
following the hysterectomy included an initial diagnosis of 
endometriosis, there was no medical opinion or comment 
offered as to the etiology of that condition.  

The Board noted the veteran's reference to a private 
physician who reportedly told her that endometriosis was the 
reason she ultimately required a total hysterectomy and the 
case was remanded in order to advise the veteran of the need 
to submit a statement from that physician.  To date, there 
has been no response from the veteran, nor has a statement 
been received from that physician.  

The medical evidence of record includes a possible diagnosis 
of endometriosis following the 1987 hysterectomy; however, 
there is no competent evidence relating that condition to 
service.  Regarding the veteran's own assertions that she 
developed endometriosis related to service, the Board points 
out that, as a lay person, she is not competent to offer a 
medical opinion.  See Grottveit; Espiritu, supra.  The Board 
further notes that there is no evidence that the veteran's 
hysterectomy in May 1987 was due to endometriosis.  

As there is no competent medical evidence that the veteran 
had a hysterectomy due to endometriosis, the first prong of 
Caluza is not satisfied.  It would follow that the third 
prong is not satisfied as well.  In addition, in the absence 
of proof of a present disability, there can be no valid 
claim.  See Brammer, supra.  Therefore, since there is no 
evidence that the veteran underwent a hysterectomy due to 
endometriosis related to service, her claim for service 
connection must fail.

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for endometriosis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

